COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        John A. Kamenicky v. The State of Texas

Appellate case number:      01-15-00767-CR

Trial court case number:    1477613

Trial court:                232nd District Court of Harris County

       On May 26, 2016, this case was abated and remanded to the trial court to conduct
a late-brief hearing within 30 days of that order to determine whether, inter alia,
appellant’s counsel, J. Sidney Crowley, had abandoned the appeal. The Order of
Abatement also stated that if appellant’s counsel filed an extension request along with
appellant’s brief and a motion to reinstate in this Court within 10 days of that Order, we
may withdraw that Order and reinstate the appeal.
       On June 1, 2016, appellant’s counsel filed a motion to extend the time for filing
appellate brief, a motion to reinstate appeal, and appellant’s brief in this Court.
Appellant’s motions comply with the Order of Abatement and appellant’s brief appears to
comply with Texas Rule of Appellate Procedure 38.1.
       Accordingly, the Court GRANTS appellant’s motions to extend the time for filing
appellate brief and to reinstate this appeal, and directs the Clerk of this Court to
REINSTATE this case on the Court’s active docket, withdraw the Order of Abatement,
and file appellant’s brief.
        The State’s brief, if any, is ORDERED to be filed within 30 days of the date of
the filing of appellant’s brief. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.

Judge’s signature: /s/ Laura Carter Higley
                     Acting individually

Date: June 7, 2016